DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The disclosure is objected to because of the following informalities: The 
specification is informal in it’s arrangement and should be amended to place the 
specification in a form more in accordance with current U.S. practice.  The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order.  Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A 
COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING 

(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. 
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 
CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2424 and 37 CFR 1.821-1.825.  A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in  37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)  Appropriate correction is required.

Claim Objections
3.	Claims 2 and 3 are objected to because of the following informalities: 
In claim 2, lines 2-6, for the limitation calling for ”at least one row of flat spray nozzles is single fluid, at least one row of cone spray nozzles is single fluid”; an 
In claim 2, line 4, for the limitation calling for “at least one row of spray nozzles which is dual fluid”, an appropriate replacement appears to be --at least one row of spray nozzles which are dual fluid--.
	In claim 3, lines 3-5, for the limitation calling for “a row of flat spray nozzles where the flat sprays are inclined longitudinally in relation to the transversal plane” an appropriate replacement appears to be --a row of other flat spray nozzles where said other flat sprays are inclined longitudinally in relation to the transversal plane--.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the strip" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the direction" in line 3.  There is insufficient 
antecedent basis for this limitation in the claim.

Claim 3 recites the limitation "the bottom" and “the top” in line 3. There are insufficient antecedent basis for these limitations in the claim.
Claim 3 recites the limitations "the flat sprays" and "the transversal plane" in line 4. There are insufficient antecedent basis for these limitations in the claim.
Claim 4 recites the limitation in line 2 "upstream from other flat spray nozzles”.  There is insufficient antecedent basis for this limitation in the claim because claim 3, from which claim 4 depends from does not recite any different groups of flat spray nozzle.
Claim 7 recites the limitation "The rapid cooling" in line 1. There is insufficient antecedent basis for this limitation in the claim. 
Claim 7 recites the limitation "the strip" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 further recites the limitation "the direction" in lines 3-4. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Clumpner et al. (US Patent No. 3,300,198) in view of Yamamoto et al. (US Patent No. 8,012,406).
	Regarding claims 1 and 7, Clumpner et al. teaches a cooling arrangement (see figures 1-3 and 8) and a method for continuous cooling a metal strip (25, see figures 1-3 and 8, column 5, lines 53-65 and column 6, lines 42-58), arranged to cool the strip (25) with a spray of liquid or a mixture gas and liquid (see column 3, lines 14-34 and column 6, lines 20-25) using nozzles located on each side of the strip in relation to its plane of movement ( see figures 1-3 and 8, column 3, lines 14-34) wherein, along the direction of movement of the strip (25), the cooling section comprises at least two zones sequentially arranged (46, 48 and 50, see column 6, line 59-column 7, line 14 and figure 2) with each zone comprising a group of spray nozzles of distinct spray pattern  disposed or arranges upper and lower transversely in relation with the plane of movement of the strip (see figures 1-3 and 8, and column 7, line 15-column 8, liner 20); wherein the group of nozzles (54, see figure 2 and column 7, lines 15-54) in the first zone (46, see figure 2 and column 7, lines 15-54) are configured with a relatively small circular or oval impact spray pattern (see column 7, lines 15-20); and wherein the group 
	Clumpner et al., though teaches a first cooling zone with a first group of spray nozzles of impact spray pattern different from the impact spray pattern of the second group of spray nozzles in the second zone downstream, Clumpner et al., however fails to particularly teach group of spray nozzles that display flat spray pattern or cone spray pattern.	Yamamoto et al. teaches an apparatus and a method for continuous cooling of a metal strip or plate (3 see Yamamoto et al. , abstract,  figures 5(a), 5(b), 8, 9, 10(a) and 10(b)) using nozzles located on each side of the strip; wherein the nozzles array comprises flat spray nozzles (see Yamamoto et al., figures 10(a) column 1, lines 38-51, column 7, lines 39-50 and column 7, line 65-column 8, line 15) and cone spray nozzles (see Yamamoto et al., figure 3(b) column 3, lines 8-12, column 5, lines 15-25, column 7, lines 39-50 and column 7, line 65-column 8, line 15).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus and the method of Clumpner et al. for continuous cooling of a metal strip to use flat spray nozzles and cone spray nozzles in the sequentially arranged first and second cooling zones  as exemplified by Yamamoto et al., wherein doing so would amount to a mere substitution of one group of nozzle of one spray type or pattern for another  within the same art that would work equally well in the apparatus and the process of Clumpner et al., especially when Clumpner et al. specifically suggested (see column 7, lines 1-5) that other known nozzle spray types 

	Regarding claims 4-6, Clumpner et al. in view of Yamamoto et al. teaches a metal cooling arrangement in which the metal strip moves vertically from bottom to top (see Yamamoto et al.,  figures 5(a), 5(b), 8, 9, 10(a) and 10(b)) and at least a group of nozzles used are configured to eject spray patterns that are inclined longitudinally in relation to the transversal plane and perpendicular to the strip at an angle (see Clumpner et al., column 3, lines 20-24 and column 8, lines 9-15; and Yamamoto et al., column 7, lines 5-15 and  figure 8 for example); and with a coolant that comprises a liquid or a mixture of gas and a liquid that do not oxidize the strip (see Clumpner et al., column 6, lines 30-35 and Yamamoto et al., column 7, lines 30-35, and column 8, lines 45-51). 
Clumpner et al. in view of Yamamoto et al. teaches substantially all aspects of the claims except the specific nozzle spray angle of greater than 15.degree. However, Yamamoto et al. (in column 3, lines 20-34 and column 7, lines 5-16) teaches that said nozzle spray angles are selected to control the coolant spray impact pressure and therefore cooling uniformity across the metal strip. Therefore, it would have been obvious to one of ordinary skill in the art to modify the cooling arrangement of Clumpner et al. and Yamamoto et al. as combined to select any nozzle spray angle to include that being claimed by mere optimization. Furthermore, it is well settled that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Also, see MPEP 2144.05. II.
Allowable Subject Matter
8.	Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 
U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action 
and to include all of the limitations of the base claim and any intervening claims.

9.	The following is a statement of reasons for the indication of allowable subject matter: Clumpner et al. in view of Yamamoto et al. fails to teach and/or adequately suggest the claimed arrangement for cooling a moving metal strip that uses a combination of rows of single fluid flat spray nozzles, single fluid cone spray nozzles, dual fluid flat spray nozzles and dual fluid cone spray nozzles, and the sequential order or manner in which said types of spray nozzles are disposed transversely to the plane of movement of the strip; with the advantage of enhancing the cooling efficiency and uniformity across the entire thickness (i.e. even of thickness exceeding 2mm) of the metal strip

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Plata et al. (US 5,640,872), Wang (US 4,407,487), Ebner (US 7,582,251), Hemsath et al. (US 4,065,252), Ebner et al. (US 7,968,046) and Eto et al. (US 2012/0068391) are also cited in PTO-892.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is 
(571)272-8165.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video 
conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /SCOTT R KASTLER/Primary Examiner, Art Unit 1733